USCA4 Appeal: 21-7692      Doc: 7         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7692


        UNITED STATES OF AMERICA,

                             Petitioner - Appellee,

                      v.

        DERYKE MATTHEW PFEIFER,

                             Respondent - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:21-hc-02133-BR)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Deryke Matthew Pfeifer, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7692      Doc: 7         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Deryke Matthew Pfeifer seeks to appeal the district court’s order refusing to

        entertain his pro se filings on the ground that Pfeifer is represented by counsel. This court

        may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

        and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

        Loan Corp., 337 U.S. 541, 545-46 (1949). The order Pfeifer seeks to appeal is neither a

        final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       DISMISSED




                                                     2